Citation Nr: 0118410	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  98-02 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for numbness of both hands, 
to include whether the appeal was timely filed.

(The issue regarding whether the April 1997 decision of the 
Board of Veterans' Appeals contained clear and unmistakable 
error is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


REMAND

The appellant served on active duty from July 1954 to October 
1957.

The matter concerning entitlement to service connection for 
numbness of both hands comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  In an April 1997 Board decision, 
one of the issues denied was entitlement to service 
connection for a skin disorder of the hands.  However, the 
Board noted that it was unclear whether the appellant wished 
to pursue the issue of entitlement to service connection for 
numbness of the hands, and that issue was referred to the RO 
for the appropriate action.  In January 1998, the RO sent a 
letter to the appellant requesting that he clarify whether he 
was appealing the January 1996 decision in which service 
connection for numbness of the hands was denied.  In February 
1998, the appellant submitted a statement which was construed 
as a notice of disagreement with the January 1996 rating 
decision.  A conference, in lieu of a formal hearing, with 
regard to the issue of the disallowance of entitlement to 
service connection for numbness of the hands, was held before 
a Decision Review Officer of the RO in April 1998.  A 
statement of the case was issued on July 30, 1998.  The 
appellant's VA Form 9 (substantive appeal), dated October 1, 
1998, was received at the RO on October 5, 1998.

The July 1998 statement of the case informed the appellant 
that he had to file his appeal with that office within 60 
days from the date of that letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the action that he had appealed.  VA 
regulations provide that, except in the case of 
simultaneously contested claims, a substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction (the RO) mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302 (2000).

The Board notified the appellant, in a letter dated in March 
2001, that his substantive appeal may not have been filed in 
a timely manner with respect to the claim for service 
connection for numbness of both hands.  The Board gave the 
appellant the opportunity to submit additional argument or 
evidence in regard to this matter, and to request a hearing 
on the issue.  In May 2001, the Board received notification 
that the appellant was requesting a Travel Board hearing.  
Accordingly, the Board must remand the issue concerning 
entitlement to service connection for numbness of both hands, 
to include whether the claim was timely filed.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the requested 
Travel Board hearing before a Member of 
the Board at the RO in regard to the 
issue of entitlement to service 
connection for numbness of the hands, to 
include whether the appeal was timely 
filed.

Then, after any additional development or necessary due 
process, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





